Title: From Thomas Jefferson to Craven Peyton, 12 August 1821
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Monticello
Aug. 12. 21.
Instead of answering your letter yesterday, I desired the bearer to tell you I should see you at Monteagle to-day, being anxious also to see my sister, before I set out to Bedford, whom you mention to be still unwell. I accordingly mounted my horse just now to visit you, but found him so lame I was obliged to turn back. with respect to the fodder I had, on mr Bacon’s suggestion, searched for and found the account of it which he had given me at the time & I had forgotten. that therefore is right and there can be no difficulty between us. I have not yet learned from mr Eston Randolph when he will be able to make me payment; the moment he does I will transmit it to you. I have not yet urged him, because I know he is a most anxious man always to pay a debt, and that he will soon inform me. with respect to Bankheed if ever he becomes a sober man, there will be no difficulty of reconciliation on Anne’s account. but as long as he is subject to drink, his society is dangerous & we shall reject it.I shall be glad to know the exact state of my sister’s health: and pray, if she needs it, that Dr Watkins may be requested to attend to her, and to place it in my account. I shall not stay more than a week in Bedford. affectionately your’sTh: Jefferson